                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            SUSAN MCLAREN,
                                   7                                                       Case No. 18-cv-00739-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                       ORDER RE MOTIONS FOR
                                   9                                                       SUMMARY JUDGMENT
                                            ANDREW SAUL,
                                  10                                                       Re: Dkt. Nos. 18, 21
                                                        Defendant.
                                  11
                                  12   I.      INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff Susan McLaren brings this action appealing the final decision of Defendant

                                  14   Andrew Saul, Commissioner of Social Security (the “Commissioner”),1 denying McLaren’s

                                  15   application for disability benefits. The parties have filed cross motions for summary judgment

                                  16   pursuant to Civil Local Rule 16-5. For the reasons discussed below, McLaren’s motion is

                                  17   DENIED and the Commissioner’s motion is GRANTED.2

                                  18   II.     BACKGROUND
                                  19         A.   Plaintiff’s Medical History
                                  20           Susan McLaren is a 57-year-old woman with a master’s degree in Industrial Organizational

                                  21   Psychology and an RN license. Administrative Record (“AR,” dkt. 13) at 35. McLaren, a nurse,

                                  22   sustained a back injury on October 26, 2009 when an obese patient fell on top of her as she lifted

                                  23   the patient off the commode to a crash cart. Id. at 340, 344. She stopped working on August 2,

                                  24   2011, id. at 283, and did not engage in substantial gainful activity (“SGA”) between then and

                                  25   December 31, 2013, the end of her alleged period of disability. Id. at 944. She alleges disability

                                  26
                                       1
                                  27     Andrew Saul was confirmed as Commissioner while this action was pending and is therefore
                                       substituted as the defendant as a matter of law. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   due to “torn rotator cuff-shoulder, back injury, bilateral knees; left hip fracture and severe

                                   2   osteoarthritis; left rotator cuff tear, impingement, tendonitis; 5 blown out disks lumbar-back,

                                   3   severe osteoarthritis; bilateral knee injuries.” Id. at 62.

                                   4           On October 30, 2009, a few days after the accident, McLaren saw her primary treating

                                   5   physician Dr. M. Michael Mahdad. He wrote:

                                   6                   The patient is complaining of continuous left shoulder pain; she
                                                       cannot lift that arm up. She reports intermittent numbness in the left
                                   7                   arm; neck pain, especially when she turns her head to the sides.
                                   8                   The patient has low back pain & stiffness. She complains of bilateral
                                                       knee pain, especially under the knee-caps . . . .
                                   9
                                                       ...
                                  10
                                                       IMPRESSION
                                  11
                                                       1. Left shoulder sprain; possible rotator cuff syndrome or
                                  12                   impingement syndrome.
Northern District of California
 United States District Court




                                  13                   2. Cervical sprain/strain, with left cervical radicular symptoms.
                                  14                   3. Lumbar strain.
                                  15                   4. Bilateral knee sprains.
                                  16                   ...
                                  17                   I do suggest for the patient to continue with Physical Therapy--to
                                                       include her shoulder, neck and lumbar spine. She will continue with
                                  18                   Naprosyn and muscle relaxants at this time.
                                  19   Id. at 381–83. Dr. Mahdad noted in November of 2009 that McLaren’s back pain, knee pain, and

                                  20   arm paresthesia were improving with physical therapy but indicated that McLaren’s “main

                                  21   concern and complaint remains the left shoulder; at times, there is a jabbing pain in the shoulder,

                                  22   and she has trouble with movements of that arm—especially at-or-above-shoulder level.” Id. at

                                  23   379. On December 14, 2009, McLaren underwent an MRI that revealed “Rotator cuff tendinitis

                                  24   and/or incomplete under surface tear” and “Hypertrophic AC joint degenerative change with

                                  25   impingement morphology.” Id. at 385.

                                  26           McLaren reported to another doctor that in January of 2010, she saw Dr. Scott Fisher, an

                                  27   orthopedic surgeon at St. Joseph Hospital, who reviewed the MRI and told McLaren that her arm

                                  28   was “inoperable due to the inflammation and the limited range of motion.” Id. at 351. She then
                                                                                           2
                                   1   underwent “a second course of therapy to the left shoulder 2-3 times per week at St. Joseph

                                   2   Hospital, per Dr. Mahdad’s recommendation.” Id.

                                   3          Dr. Steven Silbart, a medical examiner working in connection with McLaren’s workers’

                                   4   compensation claim, physically examined McLaren on February 23, 2010 and found 5/5 muscle

                                   5   strength with intact sensation and reflexes. Id at 356. McLaren expressed “discomfort with deep

                                   6   palpation” in her cervical spine, her left shoulder, the thoracolumbar spine, and her left knee. Id.

                                   7   at 355–58. The examination found “no evidence of fracture or dislocation” in any of the places

                                   8   where McLaren reported having pain. Id. at 359. Dr. Silbart diagnosed McLaren with “cervical

                                   9   spine, left shoulder, thoracolumbar spine, bilateral knee strain, [and] Impingement Syndrome left

                                  10   shoulder.” Id. at 360. McLaren noted that her right knee pain “resolved” and that her left knee

                                  11   pain was “intermittent” and “moderate in degree.” Id. at 355. On a self-reported pain severity

                                  12   questionnaire that same day, McLaren reported that her current pain was a two out of ten and her
Northern District of California
 United States District Court




                                  13   average daily pain was two or three out of ten, that it was “[i]mpossible to lift 10 pounds,” and that

                                  14   her pain “[d]oes not restrict ability to sit for 1/2 hour.” Id. at 363. She answered eight out of ten

                                  15   when asked whether her pain interfered with her daily activities. Id.

                                  16          Dr. Mahdad examined McLaren again in March of 2010 and noted a “left shoulder

                                  17   inflammatory process–most likely tendinopathy; possible partial rotator cuff tear, per MRI scan.”

                                  18   Id. at 371. After a visit in October of 2010, Dr. Mahdad recorded an impression of “1. Lumbar

                                  19   sprain[;] 2. Bilateral knee sprains[; and] 3. History of left shoulder tendinopathy.” Id. at 366.

                                  20          In December of 2010, McLaren completed a different pain questionnaire as part of her

                                  21   initial application for benefits. Id. at 231–34. She indicated that she was taking Naproxen and

                                  22   Motrin “when desperate.” Id. at 232. These medications relieved the pain for an hour, but caused

                                  23   her to suffer “GI distress, nausea.” Id. at 232–33. She also used ice packs and heat to relieve the

                                  24   pain. Id. at 233. When asked if any surgery was scheduled, she wrote that surgeons were “unable

                                  25   to operate on [left] shoulder, to [sic] much inflammation, damage.” Id. McLaren described

                                  26   “difficulties with walking or sitting to [sic] much.” Id. at 233–34. “Activities are limited,” she

                                  27   wrote, but she could do some activities on some days for “15 minutes or more.” Id. She reported

                                  28   that she was “able to do errands such as going to the Post Office or grocery store without
                                                                                          3
                                   1   assistance” and was “able to do light housekeeping chores (i.e. dusting, cooking, etc.) without

                                   2   assistance.” Id. at 234. She could walk, stand, and sit for fifteen minutes at a time. Id.

                                   3          McLaren reported an allergic anaphylactic reaction to ibuprofen on February 19, 2011. Id.

                                   4   at 497. She did not report any dizziness during that time. See generally id. at 497–525.

                                   5          Meanwhile, McLaren was undergoing physical therapy. On December 17, 2010, her

                                   6   physical therapist summarized: “[p]atient states pain level has decrease [sic] with PT intervention.

                                   7   Pain is at a low of 2/10. Pain level can reach to 7/10 at times.” Id. at 531. McLaren later reported

                                   8   back pain and spasms “with trying to tie her shoes and with walking fast and prolonged walking.”

                                   9   Id. at 540, 543.

                                  10          Between November of 2010 and April of 2011, McLaren reported that her “[l]umbar back

                                  11   injury became worse, resulting in gait disturbance involving (R) foot.” Id. at 258. She said that

                                  12   her pain made her “unable to work, difficulty with tyingshoes [sic], bending over, sitting, standing,
Northern District of California
 United States District Court




                                  13   and walking for extended periods of time.” Id. at 261. On an exertional questionnaire, McLaren

                                  14   reported that she could drive “20–30 minutes, but generally 10–20 minutes.” Id. at 266. She went

                                  15   grocery shopping weekly and carried a ten- to fifteen-pound bag of groceries to her car. Id. She

                                  16   also noted that she “had an anaphalactic [sic] allergic reaction to Motrin 12/10/2010” and was

                                  17   “[u]nable to take pain meds or anti-inflammatory at this time.” Id. at 267. She further

                                  18   documented difficulty walking: “I would like to walk daily but am unable to do so. If I walk

                                  19   around the neighborhood I [illegible] pain before, during, & after. I wake up at night with L knee

                                  20   pain, that can persist for days.” Id. at 265.

                                  21          An August 5, 2011 MRI3 of McLaren’s lumbar spine revealed “[m]oderate multilevel

                                  22   lumbar spondylosis4 and degenerative disk disease, resulting in varying degrees of spinal canal or

                                  23   neural foraminal stenosis.”5 Id. at 828. On August 22, 2011, McLaren returned to Dr. Mahdad,

                                  24
                                       3
                                  25     The original copy of the MRI report is not included in the record but is summarized by Dr.
                                       Silbart, AR at 828, and Dr. Mahdad, id. at 555.
                                       4
                                  26     “Spondylosis is ‘ankylosis of a vertebral joint.’ Ankylosis is ‘immobility and consolidation of a
                                       joint due to disease, injury, or surgical procedure.’” Huffman v. Shinseki, No. 07-3375, 2010 WL
                                  27   1232452, at *1 (Vet. App. 2010) (internal citations omitted) (citing Dorland’s Illustrated Medical
                                       Dictionary 1780 (31st ed. 2007)).
                                       5
                                  28     Stenosis is compression of spinal nerve roots. See Hill v. Colvin, No. 2:13CV637, 2015 WL
                                       459186, at *8 (E.D. Va. Feb. 2, 2015) (“In lumbar stenosis, the spinal nerve roots in the lower
                                                                                          4
                                   1   who described an MRI of her lumbar spine as indicating some disc protrusion along with “mild

                                   2   spinal canal stenosis and mild-to-moderate, bilateral neural foraminal stenosis.” Id. at 555. Dr.

                                   3   Mahdad wrote, “The patient is not able to perform her work duties as a Nurse, due to her low

                                   4   back symptoms, and she is considered Temporarily Totally Disabled.” Id. at 556 (emphasis in

                                   5   original).

                                   6           On October 9, 2011, Dr. Bhatia, an orthopedic spinal surgeon at UC Irvine, wrote that

                                   7   McLaren reported “good improvements” with “conservative treatment” but that she was now

                                   8   experiencing “tingling sensation in her legs bilaterally . . . . This happened twice while she was

                                   9   walking.” Id. at 628. On their next visit on October 27, 2011, he documented that McLaren’s

                                  10   pain got worse after a physical therapist placed her in traction. Id. at 650. “If her symptoms do

                                  11   not improve,” Dr. Bhatia wrote on November 8, 2011, “she may need to undergo surgical

                                  12   intervention for an L5-S1 posterior spinal fusion.” Id. at 647.
Northern District of California
 United States District Court




                                  13           On November 7, 2011, McLaren underwent a third MRI which indicated some disc tears

                                  14   and bulging but overall found “no significant spinal stenosis and other areas of the neural canals

                                  15   are normal. Direct comparison with the previous study of 08/05/2011 shows no change.” Id. at

                                  16   760–61. Nine days later on November 16, 2011, Dr. Mahdad noted that “patient’s symptoms

                                  17   became worse after the traction of the lumbar spine” and that Dr. Bhatia had requested a third

                                  18   MRI. Id. at 559. Dr. Mahdad appears to have not been aware that the MRI had already occurred.

                                  19   See id. (“The repeat MRI scan of the lumbar spine apparently has now been authorized—just

                                  20   waiting for the written confirmation.”). He added, “The patient is not able to work at this

                                  21   time.” Id. at 560 (emphasis in original).

                                  22           At a visit on April 12, 2012, Dr. Bhatia echoed his earlier assessment that McLaren might

                                  23   need surgery: “The patient may need to undergo surgical intervention for L5-S1 posterior spinal

                                  24   decompression interbody fusion instrumentation if her symptoms do not improve with

                                  25   conservative treatment.” Id. at 644. McLaren’s symptoms did improve. See id. at 641 (“Now she

                                  26
                                  27   back are compressed, or choked, and this can produce symptoms of sciatica—tingling, weakness
                                       or numbness that radiates from the low back and into the buttocks and legs—especially with
                                  28   activity.” (quoting Charles D. Ray, M.D., What is Spinal Stenosis?, Spine–Health (Aug. 7, 2009),
                                       http://www.spine-heal th.com/conditions/spinal-stenosis/what-spinal-stenosis)).
                                                                                       5
                                   1   is walking approximately 30 to 40 minutes a day, which is much more than she was able to do

                                   2   previously. She is also seen by pain management service and was started on Lyrica and Lidoderm

                                   3   patches, which are helping a lot with her pain.”). On July 24, 2012, Dr. Bhatia recorded that “the

                                   4   patient may need to undergo surgical interventions for lumbar fusion at L5-S1 sometimes [sic] in

                                   5   the future, but for now we will have her continued on conservative treatment.” Id.

                                   6          An April 12, 2012 x-ray of McLaren’s hips and lumbar spine showed “minimal

                                   7   degenerative changes at L3/L4 and L5/S1.” Id. at 757, 564. The report also noted degenerative

                                   8   changes in McLaren’s hips which were “significantly worse on the left side,” as well as imaging

                                   9   “suggestive of bone-on-bone contact” in the hip joint. Id. A second x-ray on July 18, 2012

                                  10   revealed “mild generalized osteopenia” and “minor left hip superior joint space narrowing.” Id. at

                                  11   562, 668.6 Id. Otherwise, the rest of the x-ray appeared “within normal limits.” Id. The

                                  12   radiologist’s overall impression was “[m]ild left hip osteoarthrosis.” Id.
Northern District of California
 United States District Court




                                  13          McLaren underwent a comprehensive pain management consultation on May 15, 2012

                                  14   with Dr. Raif Iskander, DC, a chiropractor and physician’s assistant, at Newport Beach Headache

                                  15   and Pain. Id. at 590–95. McLaren complained of seven out of ten left shoulder pain and five out

                                  16   of ten pain with radiation in her left knee. Id. at 590–91. She estimated “that her daily activities

                                  17   are limited at 80%.” Id. at 591. She listed medications Singular, Synthroid, and Soma, and

                                  18   reported allergies to ibuprofen, prednisone, and sulfa. Id. at 592. Dr. Iskander noted arthritis in

                                  19   McLaren’s left hip, as well as limb pain and disc dislocations. Id. at 593. McLaren reported

                                  20   “good results with Lyrica” and increased her dose. Id. at 596. The recorded “review of systems”

                                  21   indicated that she reported “no dizziness.” Id. at 616. Her pain had also decreased to a five out of

                                  22   ten in both her shoulder and her knee. Id. at 596. On August 30, 2012, Dr. Iskander recorded that

                                  23   McLaren reported “no dizziness.” Id. at 616.

                                  24          McLaren also saw Dr. Daniel Oakes, an orthopedic surgeon. At their initial visit on July

                                  25   18, 2012, Dr. Oakes wrote that, in his opinion:

                                  26                  she does have end-stage degenerative joint disease of the left hip. I
                                  27
                                       6
                                        Osteopenia is the loss of bone mineral density, which often leads to osteoporosis. See Colville v.
                                  28
                                       Pharmacia & Upjohn Co., LLC, 565 F. Supp. 2d 1314, 1316 (N.D. Fla. 2008).
                                                                                        6
                                                      think the best treatment options [sic] is the left hip arthroplasty. She
                                   1                  seems somewhat surprised that surgery would be a recommendation
                                                      given her young age. In spite of her age, I think given her
                                   2                  examination, history, and radiographic findings that she is best treated
                                                      with an arthroplasty surgery when she feels that she is ready. . . . I
                                   3                  have been happy to prescribe her outpatient physical therapy
                                                      prescription to work on range of motion strengthening of the left hip.
                                   4
                                   5   Id. at 665. McLaren improved with physical therapy, leading Dr. Oakes to opine on October 17,

                                   6   2012:

                                   7                  At Ms. McLaren’s initial consultation, I had felt that she was a
                                                      candidate for a left total hip arthroplasty . . . . Fortunately, she has
                                   8                  made strides with the therapist . . . .
                                   9                  I again discussed with Ms. McLaren that she does have end-stage
                                                      degenerative joint disease of the left hip. I think ultimate treatment
                                  10                  would be a left total hip arthroplasty when she feels ready.
                                  11   Id. at 658–59. Dr. Oakes ordered a follow-up x-ray that same day, which found mild left hip

                                  12   osteoarthrosis. Id. at 667.
Northern District of California
 United States District Court




                                  13           Dr. Silbart examined McLaren a second time on September 4, 2012. He found that

                                  14   McLaren had discomfort and some decreased range of motion in her left hip, but that she was

                                  15   “able to sit comfortably with hip flexed to 90˚” and had full muscle strength in her lower

                                  16   extremities and in both shoulders. Id. at 843–47. McLaren reported to Dr. Silbart that her

                                  17   physical therapy had been beneficial. Id. at 847.

                                  18           McLaren underwent a multi-disciplinary physical therapy evaluation at Orange County

                                  19   Pain and Wellness on October 31, 2012. When asked described her daily routine, she replied “that

                                  20   she performs her physical therapy home exercise program for about 90 minutes every other day,

                                  21   and on alternate days walks on flat ground for 35–60 minutes. She stated that she is able to

                                  22   exercise on the elliptical machine for 20 minutes occasionally.” Id. at 675. She stated that her

                                  23   pain “can vary from bad to just okay. She states that the pain level can get up to a 10 with

                                  24   increasing activity . . . . She cannot kneel, she cannot stoop, she cannot cross her legs, she cannot

                                  25   bend over fully at the waist without bending at the knees.” Id. at 688. Her strength scores were all

                                  26   at least “3-” out of five with some scores at four or five out of five; however, the examiner noted

                                  27   that McLaren “did not seem to make much effort to resist examiner’s pressure during muscle tests,

                                  28   even when asked repeatedly to do so.” Id. at 676–77. She also “refused to allow the examiner to
                                                                                           7
                                   1   passively flex her L hip . . . presumably to guard from the pain.” Id. at 678. The examiner noted

                                   2   that McLaren “has high motivation to return to work, she demonstrates good potential to achieve a

                                   3   significantly higher level of functional capacity.” Id.

                                   4          An evaluator noted that McLaren:

                                   5                  is a surgical candidate, but she has elected to not have the surgery
                                                      performed since she is not convinced that she needs it nor has it been
                                   6                  determined that it would change her conditions [sic] outcome if
                                                      performed. . . .
                                   7
                                                      (4) The patient is not a candidate where surgery or other treatments
                                   8                  would clearly be warranted.
                                   9                  She is currently a surgical candidate in a sense that her orthopedic
                                                      doctor suggested that she have surgery, but it is only optional. It was
                                  10                  not recommended that she have surgery immediately and the option
                                                      was hers for the choosing. She has chosen to not have any surgery at
                                  11                  this time.
                                  12   Id. at 689, 691. The evaluation indicated that McLaren was highly active before her injury, was
Northern District of California
 United States District Court




                                  13   unable to engage in outdoor activities after the injury, and was motivated to return to work but

                                  14   fearful that she might not be able to. Id. at 688, 691. The evaluator noted that McLaren was a

                                  15   very good candidate for the interdisciplinary Functional Restoration Program (“FRP”).

                                  16          McLaren completed another pain and symptom questionnaire on November 7, 2012. She

                                  17   wrote that the pain was brought on by “activity and sitting” and that rest relieved the pain “after a

                                  18   few hours.” Id. at 317. She now reported that she was taking Lyrica and Flexeril daily and had

                                  19   been since May of 2012. Id. She said that both medications caused dizziness. Id. She tried using

                                  20   a TENS unit,7 but it “was not helpful.” Id. at 318. “Physical therapy is what always helps.” Id.

                                  21   Her self-reported ability to walk varied between “good days” and “bad days,” but she could stand

                                  22   up to half an hour and sit for up to forty-five minutes at a time. She wrote that she needed help

                                  23   with household chores and reported “difficulty with stooping, bending, squatting.” Id. at 319. She

                                  24   also reported being unable to dust. Id.

                                  25
                                  26   7
                                         “A TENS unit is a non-invasive, drug-free, small electronic device comprising a base unit and
                                  27   four electrode pads connected to the base unit by thin wires. When activated, the TENS unit sends
                                       stimulating pulses across the surface of the skin, producing a tingling or massaging sensation to
                                  28   reduce the sensation of pain.” Walker v. Bonson, No. 17-CV-234-BBC, 2018 WL 2452774, at *1
                                       (W.D. Wis. May 31, 2018).
                                                                                          8
                                   1           McLaren started FRP on January 7, 2013 and successfully completed the program on

                                   2   February 9, 2013. See generally id. at 694–724 (records from FRP). During the program, she

                                   3   continued to see Dr. Bhatia, who reported that McLaren’s pain surged on January 25, 2013 “to the

                                   4   point where she was not able to do the [FRP] exercises.” Id. at 733–34. He further noted that “the

                                   5   patient appears to have had re-exacerbation of her back pain and left leg sciatica [and] may have

                                   6   suffered worsening disc herniation and nerve compression versus a severe lumbar strain,” and that

                                   7   she was taking Norco and Lyrica and using Lidoderm patches. Id. at 734.

                                   8           Meanwhile, the FRP physical therapist documented full participation and even

                                   9   improvement. See id. at 713–17. The physical therapist wrote that:

                                  10                   Susan states that she is having a flare up in her lower back from doing
                                                       some stretches . . . . She is reporting a flare up of the left lower back,
                                  11                   buttock and leg pain. She states she went to Dr. Bhatia for evaluation
                                                       and the PA told her that she ‘re-injured’ her nerve. No intervention
                                  12                   was recommended and she was told that it should resolve in 1-2
Northern District of California




                                                       weeks. By Friday 2/1/13, she was already feeling much better.
 United States District Court




                                  13
                                  14   Id. at 714. The physical therapist also noted that that McLaren’s “[s]ymptoms and complaints

                                  15   seem to be magnified compared to diagnostic findings and exam findings.” Id. at 720. The staff

                                  16   of FRP documented “slow progress in physical therapy” that led to McLaren “walk[ing] on the

                                  17   treadmill for 40 minutes.” Id. at 719. McLaren also reported new “headache/neck pain radiating

                                  18   to upper extremities [and] tingling in fingers” on a disability appeal form dated March 29, 2013.

                                  19   Id. at 322. She reported using Lidoderm patches, Lyrica, and Robaxin, but did not report any side

                                  20   effects. Id. at 324.

                                  21           Upon returning to Dr. Bhatia after completing FRP, McLaren reported that “[t]he training

                                  22   helped with the left hip and left shoulder overall pain.” Id. at 730. However, he also noted that

                                  23   “she has had worsening neck pain, lower back pain and continued left leg sciatica,” and that “[s]he

                                  24   continues to be quite disabled.” Id. at 730–31.

                                  25           Dr. R. May evaluated McLaren’s medical record as part of her claim for disability

                                  26   insurance benefits on February 12, 2013. Id. at 62–72. Dr. May found McLaren “partially

                                  27   credible,” writing that her statements, her daily activities, and the objective findings were not

                                  28   consistent, and that McLaren reported an ability to stand for only half an hour and a variable
                                                                                           9
                                   1   ability to sit. Id. at 69. While McLaren had some exertional limitations, Dr. May found that she

                                   2   could occasionally lift or carry 20 pounds, and frequently lift or carry 10 pounds. Id. She could

                                   3   sit and stand with normal breaks for “[a]bout 6 hours in an 8-hour workday.” Id. In addition,

                                   4   while she had postural limitations, Dr. May found that McLaren could occasionally climb ramps,

                                   5   stairs, ladders, ropes, and scaffolds, as well as balance, stoop, kneel, crouch, and crawl. Id. at 70.

                                   6   While her left overhand reaching was limited, Dr. May did not find that McLaren had any other

                                   7   manipulative limitations. Id. She was to avoid uneven terrain, concentrated exposure to extreme

                                   8   cold, and even moderate exposure to “[h]azards (machinery, heights, etc.).” Id. at 71. Ultimately,

                                   9   Dr. May concluded that McLaren could return to some form of light work, including her past

                                  10   work, and was not disabled. Id. at 72–73.

                                  11           Dr. D. Chan reviewed McLaren’s documents as part of her request for reconsideration on

                                  12   June 25, 2013. Id. at 75–89. Dr. Chan echoed Dr. May’s finding of partial credibility. Id. at 84.
Northern District of California
 United States District Court




                                  13   Dr. Chan opined that McLaren was capable of sustaining light work and that her prior work

                                  14   experience was transferable, although she could not perform her past work. Id. at 88. Dr. Chan

                                  15   ultimately determined that McLaren “would still be capable of work activities” and was therefore

                                  16   not disabled. Id. at 89.

                                  17           On October 28, 2013, Dr. Bhatia completed a Work/School Status report in which he

                                  18   cleared McLaren to return to work “with the following restrictions: No sitting or standing > 30

                                  19   min to 1 hr.[;] No lifting, pushing, or pulling > 8–10 lbs[;] No repetitive twisting and bending.”

                                  20   Id. at 935.

                                  21           Dr. Bhatia reported on November 5, 2013 that McLaren suffered another setback:

                                  22                  [D]oing different exercises with physical therapy, trying to push her
                                                      limits and the next day had increased pain in the left buttock . . . . She
                                  23                  reports that she was not able to lift her leg or dorsiflex her foot for a
                                                      couple of days. . . . Currently she rates her pain as 7-8 on a scale of 1-
                                  24                  10 and is made worse with prolonged sitting, lying down and sleeping
                                                      . . . . . The patient reports that these symptoms are different than what
                                  25                  she has had in the past and they feel much worse.
                                  26   Id. at 938. Nevertheless, Dr. Bhatia reported that McLaren had 4/5 muscle strength in her lower

                                  27   left side. Id. Dr. Bhatia ordered another MRI, and noted that “radiographs of the lumbar spine

                                  28   obtained today shows worsening intervertebral disc disease of the lumbar spine at L5-S1 . . . .
                                                                                         10
                                   1   There is back and disc phenomenon at this level with severe foraminal stenosis.” Id. The MRI

                                   2   took place on November 19, 2013 and showed 2 to 3 mm disc bulges on L5-S1, L4-5, L3-4, L1-2,

                                   3   and T12-L1. Id. at 1164–65. The radiologist identified little to no change from the comparison

                                   4   MRI from November of 2011. Id. at 1165; see also id. at 760–761 (results of the MRI dated

                                   5   November 11, 2011).

                                   6          After being forced to stop physical therapy due to insurance denial, McLaren again told Dr.

                                   7   Bhatia that her condition worsened on December 3, 2013. Id. at 1189.

                                   8          McLaren submitted additional records beginning in 2014, but the Administrative Law

                                   9   Judge (“ALJ”) Judge Markiewicz did not consider these medical records in his decision because

                                  10   they fall outside of McLaren’s claimed period of disability. See id. at 951 (“[T]he undersigned

                                  11   finds these medical records are irrelevant in deciding this case, especially in light of the claimant’s

                                  12   engagement in SGA beginning 2014.”).
Northern District of California
 United States District Court




                                  13        B.    Initial Denial of Application and Appellate History
                                  14          McLaren’s injury occurred at work on October 26, 2009. AR at 232. She alleges an onset

                                  15   date of August 22, 2011 for a closed period of disability from August 22, 2011 to December 31,

                                  16   2013. Id. at 944. She filed her initial application on September 5, 2012 alleging disabling

                                  17   “Disorders of the Back (Discogenic & Degenerative).” Id. at 55. Her claim was denied on

                                  18   February 10, 2011. Id. at 63. She filed for reconsideration, which was denied on June 3, 2011.

                                  19   Id. There was a hearing in front of Administrative Law Judge Helen E. Hesse, who heard

                                  20   testimony from McLaren, her attorney, a vocational expert, and a medical expert. Id. at 1037.

                                  21   Judge Hesse issued an unfavorable decision. First, she noted that she gave Dr. Bhatia’s opinions

                                  22   “little weight” because they were internally inconsistent and because they were controverted by

                                  23   other doctor’s assessments. Id. at 1043–44. She instead looked to the testimony of the medical

                                  24   expert and the state agency physician, Dr. Chan. Id. at 1044.

                                  25          Judge Hesse also found McLaren “not fully credible”:

                                  26                  [T]he MRI in April 2012 showed only minimal degenerative changes
                                                      of the lumbar spine at L3-4 and moderate narrowing of the disc space
                                  27                  at L5-S1 without evidence of “blown out disks.” The claimant also
                                                      claims standing, walking, and sitting cause extreme pain. And yet,
                                  28                  she was able to attend all the physical therapy sessions, which
                                                                                         11
                                                      presumably involve extensive standing and/or sitting to strengthen
                                   1                  her mobility. In addition, despite her assertion of side effects of
                                                      dizziness from Lyrica, the claimant requested Lyrica refills to her pain
                                   2                  specialist. It would be reasonable to conclude that if the side effects
                                                      are so severe, the claimant would have requested different pain
                                   3                  medications . . . . And finally, in spite of her total inability to work,
                                                      the claimant lives alone in her house and admits that she can carry 10-
                                   4                  15 pounds of grocery bags weekly, indicating that her functional level
                                                      is probably higher than what she alleges. Therefore, the undersigned
                                   5                  finds the claimant only partially credible.
                                   6   Id. at 1045 (internal citations omitted). Based on these findings, the ALJ determined that although

                                   7   McLaren could not perform her past work, she could perform other work and thus was not

                                   8   disabled. Id. at 1045–46.

                                   9          McLaren’s case was reviewed in the Central District of California by Magistrate Judge

                                  10   Kenly Kiya Kato. Id. at 1005. The district court reviewed Judge Hesse’s decision to determine

                                  11   “[w]hether the ALJ improperly found Plaintiff less than credible.” Id. at 1011. The court found

                                  12   that Judge Hesse had erred because she did not offer clear and convincing reasons for discounting
Northern District of California
 United States District Court




                                  13   McLaren’s testimony. The district court did not address McLaren’s second claim, that “the ALJ

                                  14   improperly weighed the opinion of Plaintiff’s treating physician,” because it found the credibility

                                  15   question dispositive. Id. The district court remanded the case for further proceedings so an ALJ

                                  16   could “reassess Plaintiff’s credibility regarding her symptoms and their impact on the [residual

                                  17   functional capacity (“RFC”)] determination.” Id. at 1022.

                                  18        C.    Administrative Hearing
                                  19          On July 25, 2017, the parties attended a remand hearing before ALJ Alan J. Markiewicz in

                                  20   Orange, California. In addition to McLaren, a medical expert and a vocational expert testified

                                  21   during the hearing. Judge Markiewicz first heard from Dr. Dean Schmitter, a non-examining

                                  22   medical expert. His opinion was based on his review of the evidentiary record. AR at 966. Dr.

                                  23   Schmitter acknowledged that the record reflected “positive impingement signs of the left

                                  24   shoulder,” but noted that, despite claims of pain in her knee, “the knee exam was normal.” Id. at

                                  25   966–67. He observed that x-rays showed “good range of motion” and indicated that McLaren’s

                                  26   spine and shoulder were within normal limits, although spinal x-rays revealed “degeneration,

                                  27   L5/S region.” Id. at 967. With respect to McLaren’s shoulder, Dr. Schmitter summarized his

                                  28   diagnosis as “mostly, tendonitis,” with ‘no re-tear or physical as prescribed.” Id. Dr. Schmitter
                                                                                         12
                                   1   interpreted the references to potential hip surgery in the record, and that McLaren “‘was not

                                   2   ready,’” as indicating that McLaren had “degenerative changes not severe enough to warrant

                                   3   recommendation for a total hip [replacement], at that time.” Id.

                                   4          Ultimately, Dr. Schmitter offered the following RFC:

                                   5                  Maybe an eight-hour day. . . . Standing and walking, perhaps, four out
                                                      of an eight-hour day. I don’t see any limitations in sitting. In terms
                                   6                  of push/pull, no major problems . . . . I think function in the overhead
                                                      position on the left side would be impeded to occasional, because of
                                   7                  what appears to be decreased motion and strength in the left shoulder.
                                                      . . . [A]ctivities of daily living shouldn’t be a major problem. In terms
                                   8                  of functional, stairs and ramps beyond the frequent basis. I don’t
                                                      think she should be on ladders, ropes or scaffolds at all, because of
                                   9                  her arthritic hip . . . . And all the other function would be on the
                                                      occasional basis, at best, because, again, of her left hip arthritis.
                                  10                  Environmental, they do better in warm weather than in cold weather.
                                                      But otherwise, no major issues there. . . . Lifting and carrying, oh, in
                                  11                  the light category, because of her hip and, perhaps, a little bit of the
                                                      left shoulder. So 20 frequently, 10 occasionally would be probably
                                  12                  appropriate.
Northern District of California
 United States District Court




                                  13   Id. at 969–70. He added that McLaren’s complaints of back pain were “not well substantiated

                                  14   objectively, in this record.” Id. at 970.

                                  15          McLaren’s attorney confronted Dr. Schmitter with the MRI report from August 9, 2011.

                                  16   Id. at 971. In response, he conceded that “you could say well, there’s some narrowing of pigment

                                  17   at the L3/4. So that would suggest the possibility of nerve root impingement. But that you have to

                                  18   match that up with a physical finding of that nerve root impingement . . . . I don’t see any of that.”

                                  19   Id. at 971–72. The attorney’s reading of the MRI did not change Dr. Schmitter’s assessment of

                                  20   McLaren’s RFC, and Dr. Schmitter noted that some degree of degenerative change as indicated on

                                  21   the MRI would be typical for someone of McLaren’s age. Id. at 969–70, 972.

                                  22          The testimony then turned to pain management as McLaren’s attorney pointed out that

                                  23   McLaren “has an inability to tolerate anti-inflammatories or cortisone injections. So obviously,

                                  24   her pain would be expected to be more severe than somebody who was able to rely on

                                  25   medication.” Id. at 974. Dr. Schmitter replied, “I don’t see that reported . . . . [A]bout 10/15

                                  26   people can’t tolerate continuous non-steroidal anti-inflammatories . . . .” Id. McLaren interrupted

                                  27   to assert that she has an “anaphylactic allergy” to anti-inflammatories, to which Dr. Schmitter

                                  28   replied “Anaphylaxis. I’m not sure what anaphylactic is. I’ve never heard of it.” Id. at 974. He
                                                                                         13
                                   1   pointed again to his reading of the record that “at least one doctor said she wasn’t ready” for a

                                   2   total hip replacement. Id. at 975.

                                   3          Judge Markiewicz then questioned McLaren. While he misstated that the prior decision

                                   4   was favorable to McLaren, he explained that “[t]he district court did remand the case April 28,

                                   5   2016, and at that time, indicated problems with Judge Hess’s [sic] – for example, talking about

                                   6   improvement – medical improvement in the decision, but the court questioned the improvement.

                                   7   And then the fact that claimant was involved in physical therapy, Judge Hess [sic] mentioned that,

                                   8   but the court was not especially impressed with that.” Id. at 976. Judge Markiewicz confirmed

                                   9   that McLaren’s condition had improved since the end of her closed disability period, partly due to

                                  10   physical therapy, and that she was working three days per week. Id. at 977–78. Judge

                                  11   Markiewicz asked McLaren to expand on the issues she claimed to have with taking pain

                                  12   medications. McLaren responded that she has “an anaphylactic allergy to Motrin, aspirin, and all
Northern District of California
 United States District Court




                                  13   cortical steroids,” which “was confirmed by Dr. Susan Cocke, an allergy and asthma specialist,

                                  14   after [McLaren] went to the ER for an anaphylactic allergy.” Id. at 978–79. Judge Markiewicz

                                  15   asked whether McLaren’s allergy included an allergy to “morphine-based products.” Id. at 979.

                                  16   McLaren replied, “No. I don’t think so, but I’m not positive. I stayed away from everything

                                  17   because of the fact that I have an anaphylactic allergy.” Id.

                                  18          When Judge Markiewicz asked about the effectiveness of Botox injections, McLaren said

                                  19   that they had been somewhat helpful but that “the pain came back.” Id. Judge Markiewicz

                                  20   assured her that he would give “full consideration” to her impairments before she was able to

                                  21   return to work. Id.

                                  22          McLaren’s attorney asked her to describe her daily activities during the time she was

                                  23   unable to work. She detailed her routine as follows:

                                  24                  I would lie down with my leg up on the wall because of the pain that
                                                      I had, radiating from the buttock area down into my foot and my toes.
                                  25                  So my foot and toes would swell up. So I would have my legs up on
                                                      the wall to try and help with the pain. I would soak my left foot in a
                                  26                  turkey pan with ice, to bring down the numbness and the pain. I
                                                      would alternate sitting and lying down with ice packs on my hip flexor
                                  27                  area, a heating pad on the buttock area . . . with ice packs on my little
                                                      hip flex areas to alleviate the hip flexor pain. . . . That was every day
                                  28
                                                                                         14
                                                      and throughout the night I would have to ice packs, heat packs –
                                   1                  things like that.
                                   2   Id. at 980–81. McLaren reported that she was limited to picking up “a small bag of sugar or small

                                   3   bag of flour, something like that,” which she estimated weighed five pounds. Id. at 981. She

                                   4   testified that she had a difficult time sitting for longer than twenty to thirty minutes, and had

                                   5   similar difficulty standing in a single spot. Id. at 982. She described walking as “agonizing” and

                                   6   reported not being able to dust, do yardwork, or clean the house where she lived alone. Id. at 982–

                                   7   83.

                                   8          Finally, Judge Markiewicz questioned Kelly Winn, the vocational expert. He drew his first

                                   9   hypothetical from Dr. Schmitter’s assessment of McLaren’s limitations:

                                  10                  [P]lease assume an individual who is currently age 55, and has a
                                                      college education, and the work background of the claimant. . . . So
                                  11                  lift and carry 20 pounds occasionally, 10 pounds frequently;
                                                      standing/walking up to four hours in a eight-hour workday; sitting not
                                  12                  limited . . . occasional overhead reaching with the upper left
Northern District of California




                                                      extremity. . . . Cannot climb ladders, rope or scaffolds; can frequently
 United States District Court




                                  13                  climb ramps and stairs; can do all the other postural activities
                                                      occasionally. So that’s like balance, stoop, kneel, crouch, crawl, I
                                  14                  think it is. And then finally, the individual should avoid concentrated
                                                      exposure to extreme cold.
                                  15
                                  16   Id. at 984–85. Based on that hypothetical, Winn opined that the person described could not do

                                  17   McLaren’s past work and would be limited to unskilled work “at the light level,” such as working

                                  18   as an “office helper.” Id. at 985. Given that McLaren was forty-nine and a “younger individual”

                                  19   during part of the disability period, Judge Markiewicz amended the hypothetical to reflect the

                                  20   younger age. Winn responded that there were sedentary, unskilled jobs for such a person, like a

                                  21   “charge-account clerk.” Id. at 986.

                                  22          In the second hypothetical, Judge Markiewicz added limitations: “lifting and carrying

                                  23   would be a maximum of ten pounds. Standing and walking would be limited to one hour, total, in

                                  24   an eight-hour workday. Sitting would be limited to four hours, total, in an eight-hour workday.”

                                  25   Id. Winn testified that “[t]here wouldn’t be any work” for such a person. Finally, Judge

                                  26   Markiewicz asked whether there would be any jobs for a person who would miss “one day out of

                                  27   five in a work week . . . . due to medical reasons.” Id. at 986–87. Winn replied that there would

                                  28   not be. Id. at 987. McLaren’s attorney did not have any additional questions or supplemental
                                                                                         15
                                   1   records.

                                   2        D.     Regulatory Framework for Determining Disability
                                   3           When a claimant alleges a disability and applies to receive Social Security benefits, the

                                   4   ALJ evaluates the claim using a sequential five step process. 20 C.F.R. § 404.1520(a)(4). At step

                                   5   one, the ALJ determines whether the applicant is engaged in “substantial gainful activity.” 20

                                   6   C.F.R. § 404.1520(a)(4)(I). Substantial gainful activity is “work activity that involves doing

                                   7   significant physical or mental activities . . . that the claimant does for pay or profit.” 20 C.F.R.

                                   8   § 220.141(a)–(b). If the claimant is engaging in such activities, the claimant is not disabled; if not,

                                   9   the evaluation continues at step two.

                                  10           At step two, the ALJ considers whether the claimant has a severe and medically

                                  11   determinable impairment. Impairments are severe when “there is more than a minimal limitation

                                  12   in [the claimant’s] ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If the claimant
Northern District of California
 United States District Court




                                  13   does not suffer from a severe impairment, she is not disabled; if she does have a severe

                                  14   impairment, the ALJ proceeds to step three.

                                  15           At step three, the ALJ turns to the Social Security Administration’s listing of severe

                                  16   impairments (the “Listing”). See 20 C.F.R. § 404, subpt. P, app. 1. If the claimant’s alleged

                                  17   impairment meets one of the entries in the Listing, the claimant is disabled. If not, the ALJ moves

                                  18   to step four.

                                  19           At step four, the ALJ assesses the claimant’s residual functional capacity, or RFC, to

                                  20   assess whether the claimant could perform her past relevant work. 20 C.F.R. § 404.1520(a)(1).

                                  21   The RFC is a determination of “the most [the claimant] can do despite [the claimant’s]

                                  22   limitations.” 20 C.F.R. § 404.1520(a)(1). The ALJ considers past relevant work to be “work that

                                  23   [the claimant] has done within the past fifteen years, that was substantial gainful activity, and that

                                  24   lasted long enough for [the claimant] to learn how do to it.” 20 C.F.R. § 404.11560(b)(1). If the

                                  25   claimant is able to perform past relevant work, she is not disabled; if she is not able to perform

                                  26   such past relevant work, the ALJ continues to step five. In the case of claimants who are fifty-five

                                  27   or older, are restricted to sedentary work, have no transferable skills, and have not completed any

                                  28   relevant vocational education, the Commissioner will usually not offer any evidence of work
                                                                                         16
                                   1   meeting the claimant’s RFC and the ALJ will decide disability based on the claimant’s ability to

                                   2   perform past work. 20 C.F.R. § 404, subpt. P, app. 2 § 201.00(d).

                                   3           At the fifth and final step, the burden shifts from the claimant to prove disability to the

                                   4   Commissioner to “identify specific jobs existing in substantial numbers in the national economy

                                   5   that the claimant can perform despite her identified limitations.” Meanel v. Apfel, 172 F.3d 1111,

                                   6   1114 (9th Cir. 1999) (citing Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)). If the

                                   7   Commissioner is able to identify such work, then the claimant is not disabled; if not, the claimant

                                   8   is disabled and entitled to benefits. 20 C.F.R. § 404.1520(g)(1).

                                   9        E.       Judge Markiewicz’s Decision
                                  10           Because McLaren claims a closed period of disability, Judge Markiewicz confirmed that

                                  11   “the only period at issue is from August 1, 2011 through December 31, 2013.” Id. at 944

                                  12   (emphasis in original). Judge Markiewicz assessed McLaren’s residual functional capacity as the
Northern District of California
 United States District Court




                                  13   ability to:

                                  14                    [p]erform light work as defined in 20 CFR 404.1567(b) except the
                                                        claimant can lift and carry 20 pounds occasionally and 10 pounds
                                  15                    frequently; can stand and walk for 4 hours in an 8-hour workday; is
                                                        not limited in sitting; cannot climb ladders, rope, or scaffold; can
                                  16                    occasionally climb ramps and stairs; can occasionally balance, stoop,
                                                        kneel, crouch, and crawl; can perform occasional overhead reaching
                                  17                    with the left upper extremity; and should avoid concentrated exposure
                                                        to extreme cold.
                                  18
                                  19   Id. at 947. First, Judge Markiewicz found that McLaren’s “medically determinable impairments

                                  20   could reasonably be expected to cause the alleged symptoms” but that her “statements concerning

                                  21   the intensity, persistence and limiting effects of [these] symptoms” were inconsistent with the

                                  22   medical evidence. Id. at 948. Judge Markiewicz characterized McLaren’s treatment as

                                  23   “conservative[],” id., pointing to the opinions of the medical expert Dr. Schmitter, treating

                                  24   physician Dr. Mahdad, and examining physician Dr. Silbart. Id. Judge Markiewicz found

                                  25   conflicts between the December 9, 2009 MRI, which showed “rotator cuff tendonitis and/or

                                  26   incomplete undersurface tear and degenerative change with impingement” and the x-rays Dr.

                                  27   Silbart took at his office on February 23, 2010, which Judge Markiewicz described as

                                  28   “unremarkable.” Id. at 949 (citing id. at 359). In addition, Judge Markiewicz wrote:
                                                                                         17
                                   1                  Although Dr. Bhatia’s narrative noted that the MRI of the lumbar
                                                      spine, dated August 5, 2011, showed moderate to severe degenerative
                                   2                  disk disease . . . the actual MRI report indicated only moderate
                                                      multilevel degenerative disc disease. In addition, a subsequent MRI
                                   3                  of the lumbar spine, dated April 12, 2012, revealed only minimal
                                                      degenerative changes of the lumbar spine at L3-4 and moderate
                                   4                  narrowing of the disk space at L5-S1.
                                   5   Id. at 949–50 (internal citations omitted). He further noted that Dr. Bhatia’s treatment notes

                                   6   indicated that McLaren was making progress in physical therapy and exhibiting normal strength

                                   7   and range of motion. Id. at 950.

                                   8          When evaluating McLaren’s credibility and the consistency of her testimony with the

                                   9   record, Judge Markiewicz found her not credible and her testimony inconsistent. “Despite the

                                  10   claimant’s ‘7 out of 10’ pain,” he opined, “the claimant received relatively conservative treatment.

                                  11   For example, there is no evidence of use of narcotic-based medications.” Id. at 951. He also

                                  12   noted that “the progress notes from the treating physicians are devoid of the claimant’s asserted
Northern District of California
 United States District Court




                                  13   side effects from the medications.” Id. He further found that Dr. Bhatia’s reports that McLaren

                                  14   attended physical therapy once a week, worked out at home every day, and went to the gym three

                                  15   or four times per week were inconsistent with McLaren’s testimony of symptoms and severity. Id.

                                  16   Judge Markiewicz rejected Dr. Mahdad’s contention that McLaren “is considered Temporarily

                                  17   Totally Disabled” because “TDD” is a definition that comes from Worker’s Compensation, not

                                  18   Social Security, and Dr. Mahdad appeared to have defined the term as indicating only that

                                  19   McLaren could not return to her past work as a nurse. Id. (citing id. at 556).

                                  20          Judge Markiewicz gave “little weight” to Dr. Bhatia’s opinion because Dr. Bhatia’s

                                  21   records were both inconsistent and unclear. He explained:

                                  22                  Dr. Bhatia initially did not provide any physical restrictions but
                                                      deferred the issue of disability to a QME (qualified medical
                                  23                  examiner). However, later in the same month, Dr. Bhatia imposed the
                                                      following limitations: no sitting or standing more than 30 minutes to
                                  24                  1 hour; no lifting, pushing or pulling more than 8-10 pounds; and no
                                                      repetitive twisting and bending. . . . Although Dr. Bhatia indicated the
                                  25                  claimant cannot sit or stand more than 30 minutes to 1 hour, it is not
                                                      clear whether this is at one time or in an 8 hour work day . . . . In
                                  26                  addition, by October 2013, his own physical examination was
                                                      essentially unremarkable with normal posture, normal gait, some
                                  27                  tenderness to shoulder joint, 5/5 muscle strength, and negative
                                                      straight leg raise bilaterally.
                                  28
                                                                                        18
                                   1   Id. at 952 (internal citations omitted). In forming his RFC, Judge Markiewicz afforded “great

                                   2   weight to the opinions of the impartial medical expert, Eric Schmitter, M.D.” Id. at 948. Judge

                                   3   Markiewicz also considered the opinion of state agency physician Dr. F. Chan, who “opined that

                                   4   the claimant can perform generally light work with occasional to frequent postural limitations.”

                                   5   Id. at 951. Judge Markiewicz limited his consideration of Dr. Chan’s opinion to “the extent that it

                                   6   is consistent with Dr. Schmitter’s opinions, who had the opportunity to review the entire medical

                                   7   evidence prior to his testimony.” Id. Judge Markiewicz found that McLaren’s RFC allowed her

                                   8   to perform:

                                   9                    light work as defined in in 20 CFR 404.1567(b) except the claimant
                                                        can lift and carry 20 pounds occasionally and 10 pounds frequently;
                                  10                    can stand and walk for 4 hours in an 8-hour workday; is not limited
                                                        in sitting; cannot climb ladders, rope, or scaffold; can occasionally
                                  11                    climb ramps and stairs; can occasionally balance, stoop, kneel,
                                                        crouch, and crawl; can perform occasional overhead reaching with the
                                  12                    left upper extremity; and should avoid concentrated exposure to
Northern District of California




                                                        extreme cold.
 United States District Court




                                  13
                                  14   Id. at 947.

                                  15             Judge Markiewicz then turned his attention to the hearing testimony of the vocational

                                  16   expert Kelly Winn, which he stated was consistent with the Dictionary of Occupational Titles (the

                                  17   “DOT”). Id. at 953. Based on that testimony, Judge Markiewicz concluded that “the claimant is

                                  18   capable of making a successful adjustment to other work that exists in significant numbers in the

                                  19   national economy” and was therefore not disabled during the period in question. Id.

                                  20        F.       The Parties’ Arguments
                                  21             In her Motion for Summary Judgement (Pl.’s Mot., dkt. 18), McLaren argues that Judge

                                  22   Markiewicz’s finding that McLaren’s testimony about her subjective symptoms was not credible

                                  23   is not supported by specific, clear and convincing reasons. Pl.’s Mot. at 12 (citing Vasquez v.

                                  24   Astrue, 572 F.3d 586, 591 (9th Cir. 2009)). She further argues that Judge Markiewicz erred when

                                  25   he disregarded the opinion of her treating orthopedist Dr. Bhatia and instead relied on the

                                  26   testimony of the medical expert, who had not examined her. Id. at 1. She further contends that

                                  27   Judge Markiewicz did not provide specific and legitimate reasons for basing his RFC

                                  28   determination on the testimony of non-examining physician Dr. Schmitter. Id. at 3–4.
                                                                                         19
                                   1                1. Credibility Determination

                                   2          McLaren contends that none of the five reasons the ALJ provided for dismissing her

                                   3   subjective testimony meet the Ninth Circuit’s clear and convincing standard. First, McLaren

                                   4   disputes Judge Markiewicz’s description of her treatment as conservative. Id. at 13. She disputes

                                   5   Judge Markiewicz’s assertion that “there is no evidence of use of narcotic-based medications,” AR

                                   6   at 951, by pointing to her use of Butrans, a morphine-based medication that is considered a

                                   7   narcotic. Id. at 13 (citing AR at 40). McLaren further argues that, in the Ninth Circuit,

                                   8   “conservative treatment alone does not constitute substantial evidence to diminish a claimant’s

                                   9   credibility.” Id. (citing Trevizo v. Berryhill, 871 F.3d 664, 683 n.8 (9th Cir. 2017)). McLaren

                                  10   asserts that Judge Markiewicz’s contention that her testimony was not credible because she had

                                  11   not undergone any orthopedic surgeries or had such surgeries recommended was inaccurate

                                  12   because Dr. Oakes had recommended a left hip replacement, which McLaren declined because of
Northern District of California
 United States District Court




                                  13   her relatively young age for the procedure. Id.

                                  14          McLaren further argues that Judge Markiewicz’s third reason for dismissing her subjective

                                  15   symptom testimony––her participation in physical therapy––is erroneous as a matter of law

                                  16   because activities of physical therapy are not transferable to a work setting, see Fair v. Bowen, 885

                                  17   F.2d 597, 603 (9th Cir. 1989), and because Judge Markiewicz did not address whether physical

                                  18   therapy activities, which he described as undermining her credibility, “consumed a substantial part

                                  19   of Ms. McLaren’s day.” Pl.’s Mot. at 15 (citing Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.

                                  20   2001). In addition, she disputes Judge Markiewicz’s fourth reason––that the MRI and physical

                                  21   examination findings were mild––by pointing to places in the record documenting pain and

                                  22   reduced range of motion, as well as places where “the MRIs and x-rays documented moderate

                                  23   foraminal stenosis and degenerative disc disease of the lumbar spine [and] x-rays documented

                                  24   moderate to severe degenerative joint disease of the left hip.” Id. at 15 (internal citations omitted).

                                  25   McLaren dismisses Judge Markiewicz’s final reason––that the medication side effects McLaren

                                  26   testified to are not documented in the record––by saying “[t]here was no reason to disbelieve Ms.

                                  27   McLaren’s testimony, and her testimony as to medication side effects should be taken as true.” Id.

                                  28   at 15–16.
                                                                                         20
                                   1          The Commissioner asserts that Judge Markiewicz provided reasons that were “properly

                                   2   supported by the record and sufficiently specific to ensure a reviewing court that the ALJ did not

                                   3   ‘arbitrarily discredit’ the claimant.” Comm’r’s Mot. (dkt. 21) at 5 (quoting Thomas v. Barnhart,

                                   4   278 F.3d 948, 958 (9th Cir. 2002)). He contends that Judge Markiewicz’s reasons––conservative

                                   5   treatment, lack of orthopedic surgery, inconsistent statements about McLaren’s daily activities,

                                   6   lack of objective evidence corroborating her testimony, and lack of documentation of medication

                                   7   side effects––are supported by substantial evidence and are therefore legitimate, clear, and

                                   8   convincing. Id. at 6–7.

                                   9          In response to the Commissioner’s motion, McLaren asserts that Judge Markiewicz’s

                                  10   determination of her credibility was inconsistent with the record. Reply (dkt. 22) at 3.

                                  11   Specifically, she disputes Judge Markiewicz’s characterization of her treatment as conservative

                                  12   (noting again that she tried a narcotic pain medication) and reasserts that the reason she did not
Northern District of California
 United States District Court




                                  13   undergo surgery on her hip was because she declined it, not because the doctor did not think her

                                  14   case was severe enough to warrant it. Id. at 3–4. The Commissioner, she argues, has not shown

                                  15   that Judge Markiewicz’s determination of her credibility was supported by substantial evidence.

                                  16                2. Rejecting Dr. Bhatia’s Opinion and Accepting Medical Expert Testimony
                                  17          McLaren also argues that Judge Markiewicz “erred in disregarding the opinions of Ms.

                                  18   McLaren’s treating orthopedist, Dr. Bhatia, in favor of the opinion of Dr. Schmitter, the medical

                                  19   expert that testified at her hearing on remand. Pl.’s Mot. at 3. According to McLaren, Judge

                                  20   Markiewicz was required to give specific, legitimate reasons, supported by the record, for giving

                                  21   little weight to Dr. Bhatia’s opinion of McLaren’s RFC. Id. at 3–4 (citing Lester v. Chater, 81

                                  22   F.3d 821, 830–31 (9th Cir. 1995); Orr v. Astrue, 495 F.3d 695, 632 (9th Cir. 2007)). She claims

                                  23   that Judge Markiewicz’s “reasons for rejecting Dr. Bhatia’s opinions were specific, [but] they

                                  24   were not ‘legitimate’ as his reasons were not supported by substantial evidence. In rejecting Dr.

                                  25   Bhatia’s opinions, the ALJ mischaracterized the medical evidence and cherry-picked the portions

                                  26   of the evidence that supported his conclusions.” Id. at 4. McLaren argues that Judge Markiewicz

                                  27   cited places in the record that he claimed conflicted with Dr. Bhatia’s RFC opinion, but that he

                                  28   mischaracterized the records and “fail[ed] to explain how these findings do not support Dr.
                                                                                        21
                                   1   Bhatia’s opinion.” Id. at 5. In addition, she claims that the single day of Dr. Bhatia’s treatment

                                   2   notes that Judge Markiewicz focused on as inconsistent with his RFC opinion was “improperly

                                   3   cherrypicked” and that “evaluating the treatment notes as a whole . . . support[s] Dr. Bhatia’s

                                   4   opinions, documenting a painful medical condition characterized by flareups and improvements.”

                                   5   Id. at 5–6.

                                   6           Additionally, McLaren asserts that Judge Markiewicz erred by relying on the testimony of

                                   7   Dr. Schmitter, the non-examining medical expert. She argues that Dr. Schmitter did not accurately

                                   8   characterize records from Dr. Oakes and ignored evidence supporting McLaren’s complaints about

                                   9   back pain, and that Dr. Schmitter’s “testimony is undercut by his assertion that the medical records

                                  10   did not document an intolerance to non-steroidal anti-inflammatory medication when in fact the

                                  11   medical records do.” Id. at 10–11 (citing AR at 1186).

                                  12           The Commissioner defends Judge Markiewicz’s decision to discount Dr. Bhatia’s
Northern District of California
 United States District Court




                                  13   testimony because of internal inconsistences within his own treatment records and because his

                                  14   findings are contradicted by other sources who examined McLaren during the same period.

                                  15   Comm’r’s Mot. at 2–3. These discrepancies, Commissioner argues, constitute substantial

                                  16   evidence which meets the Ninth Circuit’s clear and convincing standard. Id. at 3 & n.3. The

                                  17   Commissioner argues that when, as here, there are conflicts between medical sources, “‘the ALJ is

                                  18   the final arbiter with respect to resolving ambiguities in the medical evidence,’” id. at 2 (quoting

                                  19   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)), and that “‘[i]f the record would

                                  20   support more than one rational interpretation, [the court] defer[s] to the ALJ’s decision,’” id.

                                  21   (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005)).

                                  22           McLaren counters by claiming that that “Defendant and the ALJ mischaracterize and

                                  23   cherry pick the evidence to buttress the ALJ’s rejection of Dr. Bhatia’s opinion” and that a more

                                  24   detailed, accurate understanding of the record supports Dr. Bhatia’s findings. Reply at 1–3.

                                  25   Finally, McLaren contends that her testimony regarding her daily activities is not inconsistent with

                                  26   Dr. Bhatia’s opinion or with the rest of the record as a whole. Id. at 4.

                                  27
                                  28
                                                                                         22
                                   1   III.    ANALYSIS

                                   2          A.   Legal Standard
                                   3           District courts have jurisdiction to review the final decisions of the Commissioner and may

                                   4   affirm, modify, or reverse the Commissioner’s decisions with or without remanding for further

                                   5   hearings. 42 U.S.C. § 405(g); see also 42 U.S.C. § 1383(c)(3).

                                   6           When reviewing the Commissioner’s decision, the Court takes as conclusive any findings

                                   7   of the Commissioner that are free of legal error and supported by “substantial evidence.”

                                   8   Substantial evidence is “such evidence as a reasonable mind might accept as adequate to support a

                                   9   conclusion” and that is based on the entire record. Richardson v. Perales, 402 U.S. 389, 401.

                                  10   (1971). “‘Substantial evidence’ means more than a mere scintilla,” id., but “less than

                                  11   preponderance.” Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.

                                  12   1988) (citation omitted). Even if the Commissioner’s findings are supported by substantial
Northern District of California
 United States District Court




                                  13   evidence, the decision should be set aside if proper legal standards were not applied when

                                  14   weighing the evidence. Benitez v. Califano, 573 F.2d 653, 655. (9th Cir. 1978) (quoting Flake v.

                                  15   Gardner, 399 F.2d 532, 540 (9th Cir. 1978)). In reviewing the record, the Court must consider

                                  16   both the evidence that supports and the evidence that detracts from the Commissioner’s

                                  17   conclusion. Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing Jones v. Heckler, 760

                                  18   F.2d 993, 995 (9th Cir. 1985)).

                                  19           The legal standard for rejecting a claimant’s testimony about her subjective symptoms as

                                  20   not credible or inconsistent requires “specific, clear and convincing” reasons. Garrison v. Colvin,

                                  21   759 F.3d 995, 1014–15 (9th Cir. 2014). The legal standard for giving less than “great weight” to

                                  22   the opinion of a treating physician when it is contradicted by the opinion of another examining

                                  23   physician is “specific and legitimate reasons.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

                                  24   1989) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987); Murray v. Heckler, 722 F.2d

                                  25   499, 502 (9th Cir. 1983)). If the ALJ failed to meet these standards in his opinion, the court may

                                  26   find legal and reversible error. See Benitez, 573 F.2d at 655.

                                  27           Although the Court may “review only the reasons provided by the ALJ in the disability

                                  28   determination and may not affirm the ALJ on a ground upon which [the ALJ] did not rely,”
                                                                                        23
                                   1   Garrison, 759 F.3d at 1010, “harmless error analysis applies in the social security context.”

                                   2   Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015). “[W]here the circumstances of the case

                                   3   show a substantial likelihood of prejudice, remand is appropriate so that the agency can decide

                                   4   whether reconsideration is necessary. By contrast, where harmlessness is clear and not a

                                   5   borderline question, remand is not appropriate.” McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir.

                                   6   2011) (footnotes, citations, and internal quotation marks omitted). If the Court identifies defects

                                   7   in the administrative proceeding or the ALJ’s conclusions, the Court may remand for further

                                   8   proceedings or for a calculation of benefits. See Garrison, 759 F.3d 1019–21.

                                   9        B.    The ALJ’s Credibility Determination is Supported by Clear and Convincing
                                                  Evidence
                                  10
                                  11           McLaren primarily argues that Judge Markiewicz erred by not providing clear and

                                  12   convincing reasons for rejecting her testimony about the nature and intensity of her pain.
Northern District of California
 United States District Court




                                  13   However, the Court finds that Judge Markiewicz provided several reasons for finding that

                                  14   McLaren’s statements about her symptoms are inconsistent with the record. The reasons are

                                  15   specific and supported by substantial evidence, and the Court finds them clear and convincing.

                                  16   Therefore, Judge Markiewicz did not err.

                                  17           The ALJ is responsible for determining the claimant’s credibility. Magallanes, 881 F.2d at

                                  18   750. In the Ninth Circuit, an ALJ may deny a claim based on inconsistencies between the

                                  19   claimant’s subjective pain testimony and the objective record when he provides “specific, clear

                                  20   and convincing reasons” for doing so. Garrison, 759 F.3d at 1014–15. Those reasons must be

                                  21   supported by substantial evidence, or “affirmative evidence” in the record. Robbins, 466 F.3d at

                                  22   883.8

                                  23           McLaren testified that her pain was severe and disabling during the closed period. See

                                  24   generally AR at 977–83 (McLaren’s testimony at the remand hearing). Judge Markiewicz found

                                  25   that testimony “not entirely consistent with the medical evidence and other evidence in the

                                  26
                                  27   8
                                        The Commissioner objects to the Ninth Circuit’s “clear and convincing reasons” standard to
                                  28   preserve the issue for appeal but acknowledges that this Court is bound by it. Comm’r’s Mot. at
                                       11 n.3.
                                                                                       24
                                   1   record.” Id. at 948. He offered five specific reasons for finding McLaren’s subjective pain

                                   2   testimony inconsistent with the record and therefore not credible: her conservative treatment plan,

                                   3   lack of orthopedic surgery, inconsistent reports of activities of daily living, inconsistencies

                                   4   between McLaren’s testimony and the objective evidence, and lack of support in the record for

                                   5   McLaren’s alleged side effects. Id. at 951.

                                   6          For the reasons described below, each of the pieces of evidence Judge Markiewicz cited to

                                   7   support his finding that McLaren’s testimony was not credible is supported by substantial

                                   8   evidence in the record. Accordingly, taking all the substantial evidence Judge Markiewicz offered

                                   9   leads the Court to conclude that his overall finding was supported by clear and convincing

                                  10   evidence. Therefore, Judge Markiewicz did not err in finding McLaren’s subjective pain

                                  11   testimony not credible and inconsistent with the record.

                                  12                1. Conservative Treatment Plan
Northern District of California
 United States District Court




                                  13          McLaren claims that Judge Markiewicz erred when he pointed to her conservative

                                  14   treatment plan as a reason for finding her testimony inconsistent with the record. The issue here is

                                  15   whether Judge Markiewicz’s inference that McLaren’s treatment was conservative is supported by

                                  16   substantial evidence. The Court finds that it was.

                                  17          While McLaren is correct that conservative treatment “is not a proper basis for rejecting

                                  18   the claimant’s credibility where the claimant has a good reason for not seeking more aggressive

                                  19   treatment,” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008), the

                                  20   Ninth Circuit has held that “evidence of conservative treatment is sufficient to discount a

                                  21   claimant’s testimony regarding severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751

                                  22   (9th Cir. 2007) (citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995); see also Meanel v.

                                  23   Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (“Meanel’s claim that she experienced pain

                                  24   approaching the highest level imaginable was inconsistent with the ‘minimal, conservative

                                  25   treatment’ that she received.”). This is especially true when, as here, the record indicates that the

                                  26   claimant responded well to that treatment. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

                                  27   Cir. 2008) (“The record reflects that Tommasetti responded favorably to conservative treatment

                                  28   . . . . Such a response to conservative treatment undermines Tommasetti’s reports regarding the
                                                                                         25
                                   1   disabling nature of his pain.”). The record supports Judge Markiewicz’s inference that the

                                   2   conservative treatment in the record—which included only limited medication and did not include

                                   3   surgery—indicated a mildness that is at odds with the severity McLaren described in her

                                   4   testimony.

                                   5          McLaren also claims that Judge Markiewicz discounted the fact that she was taking

                                   6   Butrans, a narcotic drug, and asserts that this drug and the Botox injections she received indicate

                                   7   that her treatment was not conservative. See Mot. at 13; Reply at 3–4; AR at 18. However,

                                   8   McLaren first testified that she took Butrans in December of 2013: the month in which her

                                   9   disability ended. See AR at 40; see also id. at 1233 (records from February of 2014—after

                                  10   McLaren returned to work—including Butrans in her list of medications). McLaren did not

                                  11   receive Botox injections until May of 2014. Id. at 1211. When McLaren received this more

                                  12   intensive treatment, or at least shortly thereafter, she was able to work at a level meeting the
Northern District of California
 United States District Court




                                  13   standard for substantial gainful activity.

                                  14          In addition, McLaren’s doctors consistently referred to her course of pain medication and

                                  15   physical therapy as “conservative treatment.” See, e.g., id. at 641 (“At this point, the patient

                                  16   appears to have a slight improvement in her symptoms with physical therapy and conservative

                                  17   treatment with Lyrica and the Lidoderm patches.”). They also postponed or forewent more

                                  18   invasive procedures given the success of that treatment. See id. at 659 (“I think the ultimate

                                  19   treatment would be a left total hip arthroplasty when she feels ready.”); see also id. at 641 (“For

                                  20   the lumbar spine, the patient may need to undergo surgical interventions for lumbar fusion at L5-

                                  21   S1 sometimes [sic] in the future, but for now we will have her continued on conservative

                                  22   treatment.”). Based on the record during the closed period before McLaren returned to work,

                                  23   Judge Markiewicz’s description of McLaren’s treatment as “conservative” is supported by

                                  24   substantial evidence.

                                  25          Because the Ninth Circuit has repeatedly affirmed that ALJs may use evidence of

                                  26   conservative treatment—in conjunction with other evidence, and in the absence of a good reason

                                  27   for not seeking more intensive treatment—to support an inference of adverse credibility and

                                  28   inconsistency, and because the record supports Judge Markiewicz’s finding of conservative
                                                                                         26
                                   1   treatment, the Court finds his reasoning supported by substantial evidence in the record.

                                   2                 2. Lack of Need for Orthopedic Surgery
                                   3           McLaren further claims that Judge Markiewicz’s reasoning that McLaren was not

                                   4   recommended orthopedic surgery “simply is not true,” because “Dr. Oakes recommended a left

                                   5   hip replacement, but Ms. McLaren did not feel ready to undergo the procedure due to her young

                                   6   age.” Pl.’s Mot. at 13. The Court must decide whether Judge Markiewicz’s interpretation of the

                                   7   record evidence regarding McLaren’s need for surgery is supported by substantial evidence. The

                                   8   Court finds that it is.

                                   9           The parties offer two different interpretations of the record regarding McLaren’s need for

                                  10   orthopedic surgery on her hip. McLaren says that her doctors did recommend surgery but did not

                                  11   proceed only because she, not they, felt she was not ready. Pl.’s Mot. at 13. The Commissioner

                                  12   reads the record to reflect that doctors were planning to resort to surgery only if McLaren did not
Northern District of California
 United States District Court




                                  13   improve with physical therapy; her improvement made surgery unnecessary and reports to the

                                  14   contrary indicate that that McLaren exaggerated her condition. Comm’r’s Mot. at 6. The ALJ

                                  15   sided with the Commissioner, finding that McLaren having “no orthopedic surgeries nor any of

                                  16   the doctors recommend[ing] orthopedic surgeries” was a reason that McLaren’s testimony

                                  17   regarding the intensity of her symptoms was inconsistent with the medical evidence. AR at 951.

                                  18           When, as here, there are conflicting readings of the same evidence in the record, the Court

                                  19   “must uphold the ALJ’s decision where the evidence is susceptible to more than one rational

                                  20   interpretation.” Magallanes, 881 F.2d at 750; see also Bayliss v. Barnhart, 427 F.3d 1211, 1214

                                  21   n.1 (9th Cir. 2005) (citing Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.

                                  22   1999)). The record indicates that professionals at the FRP described surgery as “only optional,”

                                  23   AR at 688, and that the surgeon referred to surgery as “ultimate treatment” but expressed

                                  24   satisfaction at McLaren’s progress with physical therapy, id. at 659. In fact, Dr. Oakes left the

                                  25   option of surgery entirely up to McLaren. Id. at 659, 665. It is a reasonable interpretation of the

                                  26   evidence that leaving the choice up to the patient pending results of more conservative treatment

                                  27   like physical therapy indicates that the patient’s condition is not so severe as to require surgery. It

                                  28   is also a reasonable interpretation of the evidence to conclude that the phrase “ultimate treatment,”
                                                                                         27
                                   1   id. at 659, means that the patient will require surgery sometime in the future, but not at present.

                                   2   Because Judge Markiewicz’s interpretation of the record regarding surgery is a rational

                                   3   interpretation of the evidence in the record, the Court cannot reverse the ALJ on these grounds.

                                   4          McLaren argues that the ALJ factually erred when he said that no doctor has recommended

                                   5   orthopedic surgery, because “Dr. Oakes clearly indicated that Ms. McLaren was a candidate for

                                   6   left total hip replacement when she was ready.” Reply at 4 (citing AR at 665). To the extent that

                                   7   Judge Markiewicz may have erred in failing to reflect the nuance Dr. Oakes’s recommendation,

                                   8   the error is harmless. Ninth Circuit precedent has “long recognized that harmless error principles

                                   9   apply in the Social Security Act context.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

                                  10   (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). A reviewing

                                  11   court “must analyze harmlessness ‘in light of the circumstances of the case.’ The application of the

                                  12   harmless error analysis is “fact-intensive”; courts “must analyze harmlessness in light of the
Northern District of California
 United States District Court




                                  13   circumstances of the case.” Marsh, 792 F.3d at 1172 (quoting Molina, 674 F.3d at 1121).

                                  14          While Dr. Oakes initially considered McLaren a candidate for hip surgery and considered

                                  15   improvement with physical therapy “unlikely,” AR at 665, he later noted that he was encouraged

                                  16   by McLaren’s progress with physical therapy, id. at 659. Even at the first visit, Dr. Oakes deferred

                                  17   to McLaren’s preference to forego surgery, at least for the time being. Id. at 665. Dr. Oakes’s

                                  18   prognosis also turned out to be incorrect—the fact remains that McLaren did not undergo surgery,

                                  19   and she was nevertheless able to return to her previous work as a nurse, at levels constituting

                                  20   substantial gainful activity. There is no reason to believe that Judge Markiewicz would have

                                  21   assessed McLaren’s credibility differently if he had noted more accurately that Dr. Oakes initially

                                  22   recommended surgery but that McLaren never received surgery before returning to work.

                                  23           Moreover, where “the ALJ provided one or more invalid reasons for disbelieving a

                                  24   claimant’s testimony, but also provided valid reasons that were supported by the record . . . . an

                                  25   error is harmless so long as there remains substantial evidence supporting the ALJ’s decision and

                                  26   the error ‘does not negate the validity of the ALJ’s ultimate conclusion.’” Molina, 674 F.3d at

                                  27   1115 (quoting Batson v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1197 (9th Cir. 2004)). Here,

                                  28   even if the Court were to find that McLaren’s lack of surgical treatment was not a valid reason to
                                                                                         28
                                   1   consider her pain testimony not fully credible, the Court would still find Judge Markiewicz’s

                                   2   overall conclusion––that McLaren’s testimony was not consistent with the record and,

                                   3   consequently, the record indicates that she was not disabled during the period in question––valid

                                   4   because Judge Markiewicz provided additional clear and convincing reasons which are supported

                                   5   by substantial evidence. The error would not negate the validity of Judge Markiewicz’s overall

                                   6   conclusion.

                                   7                 3. Inconsistent Reports of Activities of Daily Living
                                   8          McLaren also claims that the ALJ erred as a matter of law by pointing to her activities of

                                   9   daily living as evidence that her testimony was not credible. The Court must decide whether

                                  10   Judge Markiewicz’s inference that McLaren’s activities of daily living were inconsistent with her

                                  11   testimony is supported by substantial evidence. The Court finds that it is.

                                  12          While the Ninth Circuit has “repeatedly warned that ALJs must be especially cautious in
Northern District of California
 United States District Court




                                  13   concluding that daily activities are inconsistent with testimony about pain, because impairments

                                  14   that would unquestionably preclude work and all the pressures of a workplace environment will

                                  15   often be consistent with doing more than merely resting in bed all day,” Garrison, 759 F.3d at

                                  16   1016, the ALJ offered such evidence not to prove that McLaren’s daily activities would have

                                  17   allowed her to work but to point to inconsistencies between what McLaren testified to at her

                                  18   remand hearing and what the record indicated about her activity level. The conclusion he came

                                  19   to––that McLaren was exaggerating her symptoms in her testimony––is supported by substantial

                                  20   evidence.

                                  21          At the remand hearing, McLaren testified that, during the period of her disability, she

                                  22   “would lie down with [her] leg up on the wall because of the pain” and that her activities outside

                                  23   the home were limited to grocery shopping. AR at 981. She testified that she could only stand for

                                  24   “20/30 minutes” and that walking was “agonizing.” Id. at 982. The record directly conflicts with

                                  25   that testimony. For example, as Judge Markiewicz noted, McLaren reported to Dr. Bhatia that she

                                  26   was exercising at home every day, going to the gym three or four times per week, and occasionally

                                  27   swimming, which contradicts the testimony McLaren gave at the hearing that she did not leave her

                                  28   home except for grocery shopping and could only stand for up to half an hour at a time. Id. at 951
                                                                                        29
                                   1   (citing id. at 932). Other places in the record also conflict with her testimony. Most notably,

                                   2   McLaren attended a full-day, five-week Functional Restoration Program which included “two

                                   3   hours total time per day in the gym” doing physical therapy as well as attending group therapy and

                                   4   educational lectures. Id. at 692. During her time in the program, she consistently spent over half

                                   5   an hour on a treadmill. Id. at 695, 701, 719. The program’s physical therapists consistently

                                   6   praised McLaren’s progress and improved “overall level on conditional and exercise tolerance as

                                   7   well as flexibility and strength.” Id. at 719. These records conflict with McLaren’s testimony that

                                   8   she “couldn’t even walk around the block.” Id. at 982.

                                   9          Because the discrepancies between McLaren’s testimony about her daily activities and

                                  10   what the record indicates about her daily activities speak directly to the issue of credibility, and

                                  11   because the record contains substantial evidence indicating that McLaren’s symptom testimony

                                  12   was exaggerated when compared to her reports of daily activities, the Court finds that Judge
Northern District of California
 United States District Court




                                  13   Markiewicz’s conclusion that McLaren’s testimony is inconsistent with the record to be supported

                                  14   by substantial evidence.

                                  15                4. MRI, X-Ray, and Other Objective Evidence
                                  16          McLaren claims that Judge Markiewicz committed reversible error by asserting that her

                                  17   subjective complaints were not corroborated by objective medical evidence. The Court must

                                  18   decide whether Judge Markiewicz appropriately used lack of objective medical evidence to infer

                                  19   that McLaren’s testimony was inconsistent with the record and, by extension, whether the

                                  20   inference is supported by substantial evidence. The Court finds that Judge Markiewicz used lack

                                  21   of objective evidence appropriately and that his assertion that the objective evidence points to

                                  22   inconsistencies between McLaren’s testimony and the record is supported by substantial evidence.

                                  23          An ALJ does not necessarily err as a matter of law when he lists a lack of objective

                                  24   medical evidence supporting a claimant’s testimony as a reason to discount her credibility.

                                  25   “Although lack of medical evidence cannot form the sole basis for discounting pain testimony, it

                                  26   is a factor that the ALJ can consider in his credibility analysis.” Burch v. Barnhart, 400 F.3d 676,

                                  27   681 (9th Cir. 2005). Lack of objective evidence, when accompanied by sufficient reasoning and

                                  28   findings, is a permissible part of an ALJ’s credibility determination. Id. Because Judge
                                                                                         30
                                   1   Markiewicz appropriately considered a lack of objective evidence in conjunction with other

                                   2   reasons to discount McLaren’s credibility, the only issue is whether Judge Markiewicz supported

                                   3   his inference that lack of objective medical evidence corroborating McLaren’s pain testimony

                                   4   detracted from her credibility with substantial evidence. The Court concludes that he did.

                                   5          First, Judge Markiewicz pointed to the November 19, 2013 lumbar MRI, which found

                                   6   degenerative disc disease and no other changes since the previous MRI on November 11, 2011,

                                   7   which indicated mild left side tears with disc bulging but no significant spinal stenosis or other

                                   8   findings. AR at 951 (citing id. at 701); see also id. at 1164–65 (describing MRI findings from

                                   9   November 19, 2013). Judge Markiewicz also noted that “Dr. Bhatia’s clinical findings of normal

                                  10   posture, normal gait, 5/5 muscle strength, and negative straight leg raise bilaterally” were at odds

                                  11   with McLaren’s testimony. Id. at 951; see also id. at 932 (Dr. Bhatia’s findings from October 1,

                                  12   2013). Those findings are representative of Dr. Bhatia’s physical examinations overall. See id. at
Northern District of California
 United States District Court




                                  13   629, 632, 635, 638, 641, 644, 647, 734, 737, 740, 743, 747, 750, 755, 759, 938 (documenting

                                  14   increasing muscle strength in the left hip flexors and 5-/5 to 5/5 muscle strength in all other areas).

                                  15   They are also consistent with Dr. Iskander’s findings from the same time period. See generally id.

                                  16   at 590–624, 853–914 (Dr. Iskander’s treatment notes from the claimed period of disability). These

                                  17   objective findings do not support McLaren’s testimony of disabling symptoms, and Judge

                                  18   Markiewicz did not err in considering that lack of support in conjunction with other reasons for

                                  19   discounting McLaren’s testimony.

                                  20                5. Lack of Support for Claims of Medication Side Effects
                                  21          Finally, McLaren claims that Lyrica caused dizziness, which added to her disability and

                                  22   prevented her from working. Judge Markiewicz dismissed this testimony because “the progress

                                  23   notes from the treating physicians are devoid of the claimant’s asserted side effects from the

                                  24   medications.” AR at 951. An ALJ may infer the absence of a symptom from the its absence in

                                  25   the record. Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (upholding a hypothetical that

                                  26   excluded fatigue as a side effect because the record did not reflect that the claimant reported

                                  27   fatigue to his doctors). Here, the only mention of dizziness in the record comes from McLaren

                                  28   herself on one questionnaire. AR at 317. Treatment records do not document that McLaren was
                                                                                         31
                                   1   experiencing dizziness from Lyrica or any other medication. Not only does the record not mention

                                   2   side effects, but Dr. Iskander’s review of symptoms notes during McLaren’s visits invariably

                                   3   indicate that she experienced “no dizziness” while taking Lyrica. See id. at 598, 604, 610, 616,

                                   4   621, 861, 866, 872, 878, 883, 889, 894, 899, 905, 910, 1242 (treatment notes from Dr. Iskander

                                   5   where McLaren reported no dizziness despite taking Lyrica). McLaren also told Dr. Iskander that

                                   6   she was having “good results” with Lyrica and wanted to increase the dose. Id. at 859. Because

                                   7   the record not only does not support but contradicts McLaren’s report of dizziness as a side effect

                                   8   of taking Lyrica, this reason is supported by substantial evidence.

                                   9                                                       ***

                                  10           In finding McLaren’s subjective symptom testimony less than credible, Judge Markiewicz

                                  11   offered five specific reasons, each of which is supported by substantial evidence in the record.

                                  12   Therefore, the Court finds that Judge Markiewicz provided legitimate, clear and convincing
Northern District of California
 United States District Court




                                  13   reasons for finding that McLaren’s statements about her symptoms was inconsistent with the

                                  14   evidence in the administrative record and, accordingly, did not err.

                                  15        C.     The ALJ Provided Specific and Legitimate Reasons to Discount Dr. Bhatia’s
                                                   Opinion Regarding McLaren’s Physical Limitations
                                  16
                                  17           McLaren also argues that Judge Markiewicz committed reversible error when he

                                  18   discounted the opinion of Dr. Bhatia, McLaren’s treating physician, in forming his RFC finding.

                                  19   She further asserts that Judge Markiewicz erred when he relied on the testimony of Dr. Schmitter,

                                  20   a non-examining physician who testified at her hearing, instead of Dr. Bhatia’s opinion. Because

                                  21   Judge Markiewicz provided specific and legitimate reasons, supported by substantial evidence, for

                                  22   dismissing Dr. Bhatia’s opinion, and because he did not rely on Dr. Schmitter’s testimony alone in

                                  23   making his RFC determination, the Court finds that Judge Markiewicz did not err.

                                  24                 1. Rejecting Treating Physician Dr. Bhatia’s Opinion
                                  25           In forming his judgment of McLaren’s RFC, Judge Markiewicz gave Dr. Bhatia’s opinions

                                  26   “little weight”:

                                  27                      Although Dr. Bhatia indicated the claimant cannot sit or stand more
                                                          than 30 minutes to 1 hour, it is not clear whether this is at one time or
                                  28                      in an 8 hour work day. If this limitations [sic] apply during the 8 hour
                                                                                             32
                                                      work day, his opinions are not well supported since the recent MRI of
                                   1                  the lumbar spine dated November 19, 2013, demonstrated only
                                                      minimal to mild stenosis and degenerative face [sic, presumably
                                   2                  “facet”] disease with small disc bulge, which is not changed from the
                                                      prior examination on November 7, 2011 [AR at 1164–65]. In
                                   3                  addition, by October 2013, his own physical examination was
                                                      essentially unremarkable with normal posture, normal gait, some
                                   4                  tenderness to shoulder joint, 5/5 muscle strength, and negative
                                                      straight leg raise bilaterally [AR at 932]. Therefore, the opinions of
                                   5                  Dr. Bhatia are given little weight.
                                   6   Id. at 952. Instead, he found that McLaren could perform:

                                   7                  light work as defined in 20 CFR 404.1567(b) except the claimant can
                                                      lift and carry 20 pounds occasionally and 10 pounds frequently; can
                                   8                  stand and walk for 4 hours in an 8-hour workday; is not limited in
                                                      sitting; cannot climb ladders, rope, or scaffold; can occasionally climb
                                   9                  ramps and stairs; can occasionally balance, stoop, kneel, crouch, and
                                                      crawl; can perform occasional overhead reaching with the left upper
                                  10                  extremity; and should avoid concentrated exposure to extreme cold.
                                  11   Id. at 947. Judge Markiewicz went on to opine that his “residual functional capacity assessment is

                                  12   supported by the entire medical evidence and the claimant’s inconsistent statements,” id. at 952,
Northern District of California
 United States District Court




                                  13   and that McLaren was not disabled. McLaren asserts that Judge Markiewicz’s offered reasons

                                  14   were specific but not legitimate because they were not supported by the record. Pl.’s Mot. at 4.

                                  15          Ordinarily, Dr. Bhatia’s opinion would be entitled to great weight; the Ninth Circuit

                                  16   “afford[s] greater weight to a treating physician’s opinion because ‘he is employed to cure and has

                                  17   a greater opportunity to know and observe the patient as an individual.’” Magallanes v. Bowen,

                                  18   881 F.2d 747, 751 (9th Cir. 1989) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir.

                                  19   1987)). If the treating physician’s opinion is contradicted by another doctor, the ALJ must give

                                  20   specific and legitimate reasons for departing from the treating physician’s opinion. Id. (citing

                                  21   Murray, 722 F.2d at 502).

                                  22          Here, Judge Markiewicz explained that Dr. Bhatia’s physical limitation assessment was

                                  23   contradicted by other sources—most notably, but not limited to, medical expert Dr. Schmitter,

                                  24   who reviewed the record and testified at the hearing that McLaren had an RFC substantially

                                  25   similar to that assessed by Judge Markiewicz. See AR at 948 (citing Dr. Schmitter’s testimony as

                                  26   the primary basis for McLaren’s RFC). Dr. Schmitter’s opinion that McLaren could stand and

                                  27   walk for four hours in an eight-hour day is at odds with Dr. Bhatia’s assertion that McLaren had

                                  28   limitations in standing for more than half an hour to an hour. See id. at 969 (Dr. Schmitter’s
                                                                                        33
                                   1   testimony). Because Dr. Bhatia’s opinion is controverted by other medical sources, the Court

                                   2   must decide whether Judge Markiewicz gave specific and legitimate reasons for rejecting Dr.

                                   3   Bhatia’s opinion that McLaren should was limited to “no sitting or standing more than 30 minutes

                                   4   to 1 hour; no lifting, pushing, or pulling more than 8-10 pounds; and no repetitive twisting or

                                   5   bending.” Id. at 952 (citing id. at 935).

                                   6          Judge Markiewicz identified two such reasons: first, he found Dr. Bhatia’s assessment of

                                   7   McLaren’s physical restrictions was “not well supported” by the objective evidence in the record,

                                   8   including MRIs in November of 2011 and 2013. Id. at 952. In addition, Judge Markiewicz noted

                                   9   that Dr. Bhatia’s opinion about McLaren’s functional limitations was inconsistent with his own

                                  10   internal treatment notes about her progress. Id. The Court finds that these reasons are supported

                                  11   by substantial evidence in the record and, therefore, that Judge Markiewicz provided specific and

                                  12   legitimate reasons for giving Dr. Bhatia’s assessment of McLaren’s physical limitations “little
Northern District of California
 United States District Court




                                  13   weight.” Id. at 951.

                                  14          Judge Markiewicz first noted that Dr. Bhatia’s opinions regarding McLaren’s purportedly

                                  15   severe limitations as to sitting and standing because the November 13, 2013 and November 9,

                                  16   2011 MRIs of McLaren’s lumbar spine indicated only “minimal to mild stenosis and degenerative

                                  17   face[t] disease with small disk bulge.” Id. at 952; see also id. at 1164–65 (finding a 3 millimeter

                                  18   extension, which the radiologist described as “minimal,” and two other disc bulges between 2 and

                                  19   3 millimeters in size on November 19, 2013). Judge Markiewicz then compared Dr. Bhatia’s

                                  20   narrative assessment of the MRI, in which Dr. Bhatia claimed that McLaren suffered from

                                  21   “moderate to severe degenerative disk disease,” with the “actual MRI report,” which noted that the

                                  22   degenerative disk disease was “only moderate.” Id. at 949–50 (citing id. at 925). According to

                                  23   Judge Markiewicz, the record does not support Dr. Bhatia’s assessment and instead supports the

                                  24   description written by the radiologist, which in turn does not support Dr. Bhatia’s limitations.

                                  25          The November 2013 MRI’s finding as summarized in the radiologist’s report is supported

                                  26   by the record. The characterization of the MRI results as “moderate” is consistent with the

                                  27   conclusions of the other imaging evidence in the record. An MRI from August 22, 2011 described

                                  28   McLaren’s spinal canal stenosis as “mild-to-moderate.” Id. at 555. X-ray findings characterized
                                                                                        34
                                   1   McLaren’s condition similarly. An x-ray dated April 12, 2012 found only “minimal degenerative

                                   2   changes,” although it also found “significant hip joint space narrowing.” Id. at 564. Another x-

                                   3   ray from July 18, 2012 noted only “mild left hip osteoarthrosis.” Id. at 562. In addition, as Judge

                                   4   Markiewicz pointed out, an x-ray from Dr. Silbart’s office found “normal lumbar spine and

                                   5   moderate narrowing at the left hip.” Id. at 950–51 (citing id. at 843–47). The radiologist’s

                                   6   description of the MRI and the inference Judge Markiewicz drew from it––that McLaren’s

                                   7   symptoms were not severe enough to warrant a thirty-minute to one-hour limit on standing during

                                   8   an eight-hour work day––are supported by substantial evidence in the record. Because the other

                                   9   imaging studies in the record support the moderate description of McLaren’s condition reflected in

                                  10   the original MRI report, rather than Dr. Bhatia’s description of it as moderate-to-severe, the Court

                                  11   finds that Judge Markiewicz’s decision to rely on it is supported by the record.

                                  12          Judge Markiewicz also explained that Dr. Bhatia’s proffered opinion conflicted with other
Northern District of California
 United States District Court




                                  13   clinicians’ findings in the record and with Dr. Bhatia’s own clinical findings. Judge Markiewicz

                                  14   pointed to Dr. Bhatia’s own physical examinations finding “normal posture, normal gait, some

                                  15   tenderness to the shoulder joint, 5/5 muscle strength, and negative straight leg raise bilaterally” as

                                  16   inconsistent with the limitations he described days later. Id. at 952 (citing id. at 932). In addition,

                                  17   Judge Markiewicz noted that Dr. Bhatia’s assessment that McLaren was “temporarily totally

                                  18   disabled” was at odds with his consistently noting that McLaren had “normal posture, slight

                                  19   antalgic gait, decreased range of motion, 5/5 muscle strength, negative straight leg raise, and intact

                                  20   sensation.” Id. at 950 (citing id. at 638, 635–36, 632, 629, 921).

                                  21          The October 2013 note that Judge Markiewicz pointed to is representative of Dr. Bhatia’s

                                  22   physical examinations and treatment notes overall. See AR at 629, 632, 635, 638, 641, 644, 647,

                                  23   734, 737, 740, 743, 747, 750, 755, 759, 938 (documenting increasing muscle strength in the left

                                  24   hip flexors and 5-/5 to 5/5 muscle strength in all other areas); see also id. at 950 (citing places

                                  25   where Dr. Bhatia’s notes found the above). In addition, other examining treatment providers’

                                  26   findings during that same time period echo Dr. Bhatia’s findings from the October visit. Dr.

                                  27   Silbart, for example, found that McLaren had intact sensation and 5/5 muscle strength “in all

                                  28   tested lower extremity motor groups” on September 4, 2012. Id. at 844–45. Dr. Oakes also found
                                                                                         35
                                   1   5/5 “lower extremity” strength and “intact light touch and palpable pulses” on July 18 and October

                                   2   17, 2012. Id. at 659, 665. On McLaren’s final day of the FRP program, her physical therapist

                                   3   reported “5/5 of motor function of upper extremities.” Id. at 720. Dr. Iskander also documented

                                   4   similar findings during the same time period. See generally id. at 590–624, 853–914

                                   5   (documenting 5/5 right motor strength and 4/5 left motor strength in the lower extremities).

                                   6   Because the result upon which Judge Markiewicz relied when determining that Dr. Bhatia’s

                                   7   internal treatment notes were inconsistent with his opinion is supported by the record, the Court

                                   8   finds this reason is legitimate.

                                   9           Because Judge Markiewicz offered reasons, supported by the record, to give little weight

                                  10   to Dr. Bhatia’s testimony, the Court finds that Judge Markiewicz provided specific and legitimate

                                  11   reasons and therefore did not err.

                                  12                 2. Reliance on Non-Examining Physician Dr. Schmitter’s Opinion
Northern District of California
 United States District Court




                                  13           McLaren further alleges that Judge Markiewicz committed reversable error by relying on

                                  14   the opinion of Dr. Schmitter, the non-examining medical expert at McLaren’s second hearing, who

                                  15   opined that McLaren could stand and walk for four hours of an eight-hour day, had no push/pull

                                  16   limitations, should not “be on ladders, ropes or scaffolds at all,” and could lift twenty pounds

                                  17   frequently and ten pounds occasionally9 with no other physical limitations. Id. at 969–70. This

                                  18   assessment formed the basis for Judge Markiewicz’s assessment of McLaren’s RFC. See id. at

                                  19   948.

                                  20           “[O]pinions of a nonexamining, testifying medical advisor may serve as substantial

                                  21   evidence when they are supported by other evidence in the record and are consistent with it.”

                                  22   Morgan, 169 F.3d at 600. Dr. Schmitter’s opinion meets that standard. For example, Dr.

                                  23   Schmitter’s assertion that McLaren’s knees were “normal” is supported by examination records.

                                  24   Id. at 967; see also id. at 356–58, 844–46 (finding from Dr. Silbart of 5/5 muscle strength in lower

                                  25   extremities and full range of motion in both knees at two separate exams); 659, 665 (finding from

                                  26
                                  27   9
                                        Dr. Schmitter likely misspoke in stating that McLaren could lift a heavier weight frequently than
                                  28   she could lift occasionally. Judge Markiewicz eventually decided that McLaren could lift ten
                                       pounds frequently and twenty occasionally. AR at 947.
                                                                                       36
                                   1   Dr. Oakes of 5/5 lower extremity strength); 720 (finding from FRP physical therapist of 5/5 of

                                   2   motor function of upper extremities). His assessment that her spine was “within normal limits”

                                   3   but showed “degeneration” was supported by x-ray evidence. See id. at 562 (noting that an x-ray

                                   4   of McLaren’s spine showed ““mild generalized osteopenia”); id. at 757 (noting that an x-ray found

                                   5   “minimal degenerative changes”); id. at 846 (finding only “[c]ongenital narrowing . . . with no

                                   6   hypertrophic change” as the only abnormality in McLaren’s lumbosacral spine).

                                   7          Furthermore, Dr. Schmitter’s assessment that McLaren would have not have “any

                                   8   limitations in sitting,” id. at 969, is supported by Dr. Silbart’s finding that McLaren was “able to

                                   9   sit comfortably with hip flexed to 90˚.” Id. at 845. His finding that McLaren could stand and

                                  10   walk for four hours out of an eight hour day, id., is supported by Dr. Silbart’s finding that “[t]he

                                  11   patient is able to toe and heel walk easily” and could “ambulate without an antalgic gait,” id. at

                                  12   812, and FRP documentation that McLaren could walk on the treadmill for up to forty minutes in
Northern District of California
 United States District Court




                                  13   a single therapy session. Id. at 719. Finally, his assessment that McLaren is capable of light

                                  14   lifting and carrying is supported by Dr. Silbart’s finding of full range of motion in both McLaren’s

                                  15   shoulders and five out of five upper extremity muscle strength. Id. at 843–44. Because substantial

                                  16   evidence in the record supports Dr. Schmitter’s opinion, Judge Markiewicz did not err in relying

                                  17   on it when forming his RFC determination.

                                  18          The purported errors by Dr. Schmitter that McLaren identifies in her motion are, for the

                                  19   most part, merely differing reasonable interpretations of the evidence in the record. See Pl.’s Mot.

                                  20   at 10–11. Dr. Schmitter’s contention that Dr. Oakes did not think McLaren’s condition was severe

                                  21   enough for surgery at the time that he examined her, AR at 967, is a reasonable interpretation of

                                  22   Dr. Oakes’s note that McLaren would need surgery when she was ready for it. In addition,

                                  23   McLaren’s assertion that Dr. Schmitter claimed she “did not have a back impairment” is

                                  24   inaccurate. Id. at 11. Dr. Schmitter acknowledged that McLaren’s conditions would “[o]f course”

                                  25   cause pain. AR at 974. He also noted that imaging studies “show some abnormality,” but

                                  26   attributed it to McLaren’s age. Id. at 972–74. His statements that her spine x-rays were “normal,”

                                  27   and that her “complaints of back pain are not well substantiated,” id. at 967, 970, is an accurate

                                  28   reflection of the x-ray reports, which described McLaren’s spine as normal and her condition as
                                                                                         37
                                   1   mild. See id. at 562–64, 757, 846.

                                   2          Finally, Dr. Schmitter’s skepticism regarding McLaren’s claimed allergy to certain pain

                                   3   medications, id. at 974, reflects the lack of objective evidence in the record supporting that claim.

                                   4   McLaren wrote that she suffered “an anaphalactic [sic] allergic reaction to Motrin 12/10/2010,”10

                                   5   id. at 267, but any further documentation of episode was not included in the record, nor are there

                                   6   any records from Dr. Cocke or the trip to the emergency room that McLaren described in her

                                   7   hearing testimony. Id. at 978–79. In a pain questionnaire dated December 16, 2010, McLaren

                                   8   claimed that Motrin, Naproxen, and “narcotic pain meds” made her nauseous, but she did not

                                   9   mention anaphylaxis. Id. at 232–34. Furthermore, notes from physical therapy during December

                                  10   of 2010 do not mention any “Adverse Drug Reactions” caused by anti-inflammatory medication.

                                  11   See id. at 531, 534, 537, 540 (listing only “Sulfa- rash” as an adverse drug reaction between

                                  12   December 15 and December 23, 2010). Other instances in the record during the time in question
Northern District of California
 United States District Court




                                  13   are sparse and, in some cases, self-reported. See, e.g., id. at 497. Regardless, there is no

                                  14   indication that Dr. Schmitter’s apparent rejection of the claimed allergy affected his assessment of

                                  15   McLaren’s impairments and limitations, particularly given that McLaren never claimed to be

                                  16   allergic to all pain medication, and ultimately used medication such as Butrans when she returned

                                  17   to work.

                                  18          Furthermore, Judge Markiewicz did not rely on Dr. Schmitter’s opinion alone. He went on

                                  19   to cite opinions of examining physicians Dr. Mahdad and Dr. Silbart. Id. at 948–49. He also gave

                                  20   “partial weight” to the opinion of non-examining physician Dr. Chan, which he “only accepted to

                                  21   the extent that it is consistent with Dr. Schmitter’s opinions” because Dr. Schmitter “had the

                                  22   opportunity to review the entire medical record,” while Dr. Chan did not. Id. at 951. Dr.

                                  23   Schmitter’s opinion is consistent with the opinions of the examining physicians on whose opinions

                                  24   Judge Markiewicz also relied.

                                  25          Judge Markiewicz provided specific and legitimate reasons, supported by substantial

                                  26
                                  27   10
                                         Dr. Silbart’s notes read that that the anaphylactic shock incident occurred on December 10 of
                                  28   2012, not 2010. AR at 838. Given that McLaren described the incident in an exertional report
                                       dated November 20, 2011, id. at 265–67, this is likely an error.
                                                                                         38
                                   1   evidence, for rejecting Dr. Bhatia’s testimony. He also relied on several sources in addition to Dr.

                                   2   Schmitter’s opinion, which was supported by substantial evidence. Accordingly, he did not err by

                                   3   discounting McLaren’s treating physician or by relying on the opinion of a non-examining

                                   4   physician in forming his RFC determination.

                                   5   IV.    CONCLUSION
                                   6          For the reasons discussed above, the Commissioner’s motion is GRANTED and

                                   7   McLaren’s motion is DENIED. The Clerk is instructed to enter judgement in favor of the

                                   8   Commissioner and to close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 27, 2019

                                  11                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  12                                                   Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        39
